Title: Wilson Cary Nicholas to Thomas Jefferson, 30 September 1816
From: Nicholas, Wilson Cary,Armistead, William
To: Jefferson, Thomas


          
            my Dear Sir
            Richmond Sept. 30. 1816
          
          I feel great reluctance at asking of you what from its nature I fear cannot be very agreeable. I am confident I ought not to impoze so much trouble upon you. I trust however you will pardon me if it shou’d not be agreeable to you to interest yourself for a family, with which I am nearly connected. my Eldest sister you know married Mr Norton & had the fairest prospects in point of fortune. The revolutionary war swept off the whole of her husbands great fortune, so that his children have not received one cent from his estate. His second daughter a beautiful delicate & amiable woman married a Mr Armistead, who was bred a merchant, but was unfortunate and obliged to retire into the Country, where he has supported his family for several years by his labour. The issue of a law suit about the
			 land on which he lived being unfavorable, has thrown him & his helpless family upon the world without a home. Mr A— I am informed is well qualified to discharge the duties of a clerk in any of the departments at Washington. His connexions are highly respectable. He is the brother of Col Armistead who defended the fort at Baltimore, and of one or two other officers of great merit who were lost in the service. If you cou’d procure such appoint employment for him you wou’d add greatly to the obligations I am under to you & wou’d save an amiable woman & children and I believe a worthy man from distress. In any event I trust my
			 Dear Sir, you will forgive the liberty I have taken in making this application. a letter addressed to Mr A at Hay market prince William County will get to hand. I hope the next time I go to Albemarle to have it in my power to pay my respects to you at monticello. I have only a moment to assure you of the very great respect & regard of
          Dear Sir
          
             Your hum. Servant
            W. C. Nicholas
          
         